COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 JUAN ANTONIO GONZALEZ,                                       No. 08-14-00293-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            346th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20120D05048)
                                               §

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until September 15, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                             '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before September 15, 2015.

       IT IS SO ORDERED this 18th day of August, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.